department of the treasury int ernal revenue service washington d c date o f f i c e o f c h i e f c o u n s e l number info release date uil 6039e dear i apologize for the delay in responding to your letters dated january and date to the irs governmental liaison on behalf of your constituent asked why the irs requires u s citizens to provide their social_security_number ssn when they apply for a passport and whether we have an alternative to this procedure the irs uses ssn’s to identify u s citizens living abroad and to ensure they are filing their income_tax returns as required by the law united_states citizens must pay u s income_tax on their worldwide income united_states citizens are required to file united_states tax returns and pay united_states tax on their worldwide income even if they are living outside of the united_states sec_1_1-1 reporting social_security numbers on passport applications increases compliance with federal tax laws the congress intended to increase tax compliance of u s citizens living outside the united_states through sec_6039e of the internal_revenue_code_of_1986 the code congress enacted sec_6039e under sec_1234 of the tax_reform_act_of_1986 p l date the conference committee report to public law includes the following u s persons resident abroad are required to file u s tax returns but a substantial percentage of foreign residents fails to do so senate amendment a irs information returns the senate amendment requires that passport applicants complete an irs information_return reporting foreign residence and certain other information penalties for failure_to_file apply conference agreement a irs information returns the conference agreement generally follows the senate amendment the agreement also makes the following technical amendments first to deter noncompliance effectively the penalty for each failure_to_file the required information returns is increased from dollar_figure to dollar_figure second the agreement clarifies that no other provision of law will exempt individuals from the new return-making requirements or bar agencies collecting the returns from providing them to the secretary as required third notwithstanding any other provision of law agencies which collect or are required to collect the new information returns must provide to the secretary the names and any other identifying information of any individuals who refuse to provide them as required conference_report rep no 99th cong 2d sess ii- - ii-639 date generally sec_6039e helps to identify u s taxpayers who may be living abroad if some u s citizens are not aware of their obligation to file a u s income_tax return the irs can inform them of their duty and ensure that once they begin filing they follow the internal_revenue_code provisions for citizens living abroad for u s citizens who willfully fail to file u s income_tax returns sec_6039e provides a way to ensure their compliance with federal tax laws suggested as an alternative to giving her ssn to the u s department of state she could send the irs her passport number however congress did not provide this alternative under sec_6039e referred to sec_6039e which states that the secretary may by regulations exempt any class of individuals from the requirements of this section if he determines that applying this section to such individuals is not necessary to carry out the purposes of this section as established such regulations accurately notes the secretary has not yet i hope this information is helpful if you have any additional questions please contact me at or ms amanda ehrlich id-50-18395 of my staff at sincerely benedetta a kissel deputy associate chief_counsel international
